     Case 1:14-cv-06852-KPF-SDA Document 211 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC, et al.,

                          Plaintiffs,               14 Civ. 6852 (KPF)
                   -v.-                                  ORDER
SCOTT PANZER, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a letter dated June 14, 2021, from Andrew

Hayes, counsel for Plaintiffs Winter Investors, LLC, and Jacob Frydman,

requesting that he be relieved as counsel due to a non-waivable conflict. The

Court will hold a conference on this matter on June 30, 2021, at 3:30 p.m.

The Court requires the presence of Mr. Hayes, Mr. Frydman, defense counsel

Asher Gulko, defendant Eli Verschleiser, and defense counsel David Fryman.

The conference will proceed by video. Access instructions will be provided to

the parties in advance of the conference.

      SO ORDERED.

Dated:      June 15, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
